                                                                                         FILED
                                                                              CLERK. U S DISTRACT r~URT



                                                                                   JUL 1 7 2
                                                                              ''    ~ o..<~i ~t ..        -mac°:
 1
                                                                                                     --   ._. —A~
 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
 7                           CENTRAL DISTRICT OF CALIFORNIA
 8
        ~ UNITED STATES OF AMERICA,
 9

10                                   Plaintiff,      j CASE NO. Cam- ~~~ ~~~'~Q~ ~~~`'
11 ~I                         v.
12 I        2-~ ~g ~^c~-s-U C~~~--~- a S                ORDER OF DETENTION
13               ~L~~~ ~~~
14                                   Defendant.
15

16                                                       I.
17          A.~         On motion ofthe Government in a case allegedly involving:
18               1.(~     a crime of violence.
19              2.(~      an offense with maximum sentence of life imprisonment or death.
20               3.()     a narcotics or controlled substance offense with maximum sentence
21                        often or more years .
22              4.()      any felony -where the defendant has been convicted oftwo or more
23                        prior offenses described above.
~z~             5.()      any felony that is not otherwise a crime of violence that involves a
25                        minor victim, or possession or use ofa firearm or destructive device
26                        or any other dangerous weapon, or a failure to register under 18
27                        U.S.0 § 2250.
28          B.~        On motion by the Government /( )on Court's own motion, in a case j

                                ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

        CR-94(06/07)                                                                                      Page I of4
 1                      allegedly involving:
 2                      On the further allegation by the Government of:
 3             1.~ a serious risk that the defendant will flee.
 4             2.()        a serious risk that the defendant will:
 5                   a.()obstruct or attempt to obstruct justice.
 6                   b.()threaten, injure, or intimidate a prospective witness or juror or

 ~I                        attempt to do so.
          C. The Government(his/()is not entitled to a rebuttable presumption that no
 gl
 9I            condition or combination ofconditions will reasonably assure the defendant's
10             appearance as required and the safety of any person or the community.
11

12                                                      II.
13        A             The Court finds that no condition or combination of conditions will
14                     reasonably assure:
15             1. ~f the appearance ofthe defendant as required.
16                   () and/or
17             2. ~        the safety of any person or the community.
18        B. ~         The Court finds that the defendant has not rebutted by sufficient
19                     evidence to the contrary the presumption provided by statute.
20

21                                                     III.
22        The Court has considered:
23        A. the nature and circumstances ofthe offenses)charged, including whether the
24            offense is a crime ofviolence,a Federal crime ofterrorism, or involves a minor
25             victim or a controlled substance, firearm, explosive, or destructive device;
26        B. the weight of evidence against the defendant;
27        C. the history and characteristics ofthe defendant; and
28        D. the nature and seriousness ofthe danger to any person or to the community.

                                ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

      CR-94(06/07)                                                                      Page 2 of4
     1                                                          IV.
 2                 The Court also has considered all the evidence adduced at the hearing and the
 3                 arguments and/or statements of counsel, and the Pretrial Services
 4                 Report/recommendation.
 5

 6                                                               V.
 7 ',             The Court bases the foregoing findings) on the following:
 8                 A.(~)        As to flight risk:
 9                           ~o .I ~'1~ ~ ~             ~~- r i~ Sri~ ~ ~~o
10                            Sao--cam s~
11                           ~ r..e~ ~ ~'\ S~\v r oilo ~ ~.~c.~•-1y ~
                               ~G ~ a: 1 ;'F S~ .., rz.c 1
12

13

14

15

16                B. (,~)      As to danger:
                        i`
17                          f\4\—~..f~      U~ ~'~~~`ate` ^J
18

19

20

21

22

23
         i
24                                                             1ij~

25               A.()          The Court finds that a serious risk exists that the defendant will:
26                          1.()obstruct or attempt to obstruct justice.
27                          2.()attempt to/( )threaten, injure or intimidate a witness or juror.
28

                                        ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

             CR-94(06/07)                                                                            Page 3 of 4
      i       B. The Court bases the foregoing findings) on the following:
      2

      3

     4

      5

     6

     7

     8

     9
                                                        VII.
 10

 11          A. IT IS THEREFORE ORDERED that the defendan
                                                                             t be detained prior to trial.
 t2          B. IT IS FURTHER ORDERED that the defendan
                                                                         t be committed to the custody
 13              of the Attorney General for confinement in a correction
                                                                                      s facility separate, to
 14              the extent practicable, from persons awaiting or servi
                                                                                ng sentences or being
 15              held in custody pending appeal.
 16         C. IT IS FURTHER ORDERED that the defendan
                                                                        t be afforded reasonable
 17             opportunity for private consultation with counsel.
 18         D. IT IS FURTHER ORDERED that, on orde
                                                                  r of a Court of the United States
 19             or on request of any attorney for the Government,
                                                                            the person in charge of the
20              corrections facility in which the defendant is conf
                                                                    ined deliv           er the defendant
21              to a United States marshal for the purpose of an appe
                                                                              arance in connection
22              with a court proceeding.
23

24

25

26        DATED:       ~ ~ ~",l~ `~
27
                                                    UNI ED TATS MAGISTRATE JUDGE

2s                                                                      ~..ASRAi~i~

                               ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1
                                                                                 ))
      CR-94(06/07)
                                                                                                     Page 4 of4
